820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AVIS RENT A CAR SYSTEM, INC., Plaintiff-Appellee, Cross-Appellant,v.INTOWN INVESTORS, INC., Defendant-Appellant, Cross-Appellee.
Nos. 86-3300, 86-3329.
United States Court of Appeals, Sixth Circuit.
June 9, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Appellant Intown Investors, Inc. appeals and Avis Rent A Car System, Inc. cross-appeals the judgment of the Honorable William K. Thomas in this case concerning the terms of a sub-lease between the parties.


2
After oral argument and upon careful scrutiny of the briefs of the parties and the underlying record, we AFFIRM the district court judgment for the reasons stated in Judge Thomas' memorandum and order dated December 27, 1985.